Slip Op. 14-75

               UNITED STATES COURT OF INTERNATIONAL TRADE




 VIETNAM ASSOCIATION OF SEAFOOD
 EXPORTERS AND PRODUCERS,
                       Plaintiff,
       and
 AN GIANG FISHERIES IMPORT AND EXPORT
 JOINT STOCK COMPANY, ET AL.,
                                                          Before: Claire R. Kelly, Judge
                       Plaintiff-Intervenors,             Court No. 14-00115
                v.
 UNITED STATES,
                       Defendant,
       and
 CATFISH FARMERS OF AMERICA, ET AL.,
                       Defendant-Intervenors.




                                    OPINION AND ORDER

[Order granting Defendant’s motion for leave to amend final results.]

                                                                   Dated: June, 26, 2014

     Andrew B. Schroth, Ned H. Marshak, and Kavita Mohan, Grunfeld, Desiderio,
Lebowitz, Silverman & Klestadt LLP, of New York, NY, for Plaintiff.

       Matthew Jon McConkey, Mayer Brown LLP, of Washington, DC, for Plaintiff-
Intervenors.

       Ryan M. Majerus, Trial Attorney, Commercial Litigation Branch, Civil Division, U.S.
Department of Justice, of Washington DC, for defendant. With him on the brief were
Stuart F. Delery, Assistant Attorney General, Jeanne E. Davidson, Director, and Franklin
E. White Jr., Assistant Director. Of counsel on the brief was Devin S. Sikes, Attorney,
Court No. 14-00115                                                                   Page 2



Office of the Chief Counsel for Trade Enforcement & Compliance, United States
Department of Commerce.

       Valerie A. Slater, Henry David Almond, Jarrod Mark Goldfeder, Nazakhtar
Nikakhtar, Akin, Gump, Strauss, Hauer & Feld, LLP, of Washington, DC, for Defendant-
Intervenors.

              Kelly, Judge: Defendant, the United States, moves for leave to publish

amended final results in the ninth administrative review on certain frozen fish fillets from

the Socialist Republic of Vietnam so that the Department of Commerce (“Commerce”)

can correct errors in the final results that it deems were ministerial. See Def.’s Mot. Leave

Pub. Amended Final Results 1, June 3, 2014, ECF No. 13 (“Def.’s Mot.”). Plaintiff,

Vietnam Association of Seafood Exporters and Producers (“VASEP”) opposes

Defendant’s motion. See Resp. Opp’n Def.’s Mot. Leave Pub. Amended Final Results,

June 23, 2014, ECF No. 28 (“Pl.’s Opp’n”). It argues that what Commerce calls a

ministerial error was in fact a methodological modification which is inappropriate to correct

after final results are published. Pl.’s Opp’n at 5. Additionally, Plaintiff argues the

amended rate for separate rate respondents is not supported by substantial evidence and

is contrary to law. Pl.’s Opp’n at 8. Because the court finds that Commerce’s proposed

correction is ministerial and no prejudice, undue delay, or expense will result from

granting leave to amend the final results, Defendant’s motion is granted.

                                     BACKGROUND

              During antidumping investigations and administrative reviews alike,

Commerce generally “determine[s] the individual weighted average dumping margin for

each known exporter and producer of the subject merchandise.” Section 777A(c)(1) of
Court No. 14-00115                                                                Page 3



the Tariff Act of 1930, as amended, 19 U.S.C. 1677f-1(c)(1) (2006).1 However, if it is not

practicable to do so “because of the large number of exporters or producers . . .

[Commerce] may determine the weighted average dumping margins for a reasonable

number of exporters or producers by limiting its examination . . . .” 19 U.S.C. § 1677f-

1(c)(2). One option is for Commerce to select “exporters and producers accounting for

the largest volume of the subject merchandise from the exporting country that can be

reasonably examined.” 19 U.S.C. § 1677f-1(c)(2)(B).

             In nonmarket economy cases, Commerce begins with a rebuttable

presumption that all respondents are under foreign control and should receive a single

countrywide dumping rate.2 Commerce assigns a separate rate to those respondents

that demonstrate an absence of government control. Neither the statute nor Commerce’s

regulations directly address how Commerce should establish the rate for these separate

rate respondents. However, Commerce has developed a practice whereby it follows the

statute used in investigations to calculate an all-others rate. This statute provides that

“the estimated all-others rate shall be an amount equal to the weighted average of the

estimated weighted average dumping margins established for exporters and producers




1
  Further citations to the Tariff Act of 1930, as amended, are to the relevant portions of
Title 19 of the U.S. Code, 2006 edition.
2
  See Yangzhou Bestpak Gifts & Crafts Co. v. United States, 716 F.3d 1370 (Fed. Cir.
2013) for a fuller discussion of calculating the all-others rate with respect to nonmarket
economy cases.
Court No. 14-00115                                                                 Page 4



individually investigated, excluding any zero and de minimis margins, and any margins

determined entirely under section 1677e . . . .” 19 U.S.C. § 1673d(c)(5)(A).3

              Here, in accordance with 19 U.S.C. § 1677f-1(c)(2), Commerce chose two

mandatory respondents, Hung Vuong Group (“HVG”) and Vinh Hoan Corporation (“Vinh

Hoan”). See Certain Frozen Fish Fillets From the Socialist Republic of Vietnam, 78 Fed.

Reg. 55,676 (Dep’t Commerce Sept. 11, 2013) (preliminary results of the antidumping

duty administrative review and new shipper review; 2011-2012) (“Preliminary Results”);

see also Decision Memorandum for the Preliminary Results for Certain Frozen Fish Fillets

from the Socialist Republic of Vietnam, A-552-801, (Sept. 3, 2013), available at

http://enforcement.trade.gov/frn/summary/vietnam/2013-22123-1.pdf (last visited June

25, 2014). Commerce published the final results on April 7, 2014. See Certain Frozen

Fish Fillets From the Socialist Republic of Vietnam, 79 Fed. Reg. 19,053 (Dep’t

Commerce Apr. 7, 2014) (final results of antidumping duty administrative review and new

shipper review; 2011-2012) (“Final Results”). In the Final Results, Commerce calculated

dumping rates of 0.03 dollars per kilogram (“USD/kg”) for Vinh Hoan, 1.20 USD/kg for

HVG, and 2.11 USD/kg for those respondents who failed to demonstrate their eligibility

for a separate rate. Commerce followed its practice and averaged the rates for the two




3
  The statute’s reference to “section 1677e” refers to determinations on the basis of facts
available. The statute also provides that where all of the margins for the investigated
respondents are either zero, de minimis, or are determined entirely under section 1677e,
Commerce “may use any reasonable method . . .” to determine the rate. 19 U.S.C. §
1673d(c)(5)(B).
Court No. 14-00115                                                                     Page 5



mandatory respondents to calculate a 0.42 USD/kg rate for separate rate respondents in

accordance with 19 U.S.C. § 1673d(c)(5)(A).

              Certain interested parties timely filed ministerial error allegations pursuant

to 19 U.S.C. § 1675(h) and 19 C.F.R. § 351.224(c). See Pl.’s Opp’n at 3. On May 9,

2014, Commerce published its intent to correct certain of the ministerial errors alleged by

interested parties and one additional ministerial error it found on its own. See id.4

However, Plaintiff filed its summons on May 7, 2014 and complaint on May 16, 2014

challenging the Final Results. See VASEP’s Summons, May 7, 2014, ECF No. 1; Compl.,

May 16, 2014, ECF No. 9.5 Thus, this Court was vested with jurisdiction in accordance




4
   In its unpublished ministerial error allegation memorandum, Commerce explained that
it corrected three ministerial errors. See generally Pl.’s Opp’n at Ex. 1. First, in response
to Vinh Hoan’s allegation that Commerce did not include freight in the calculation of the
fish oil by-product offset even though Commerce stated its intent to do so in the Final
Results, Commerce agreed that this was an inadvertent error and made the correction.
See id. Second, Commerce found on its own that it made an inadvertent error in copying
that caused it to use the incorrect surrogate value for the fish waste input in the calculation
of fish oil for Vinh Hoan and corrected the error. See id. Third, in response to HVG’s
allegation that Commerce did not convert a portion of HVG’s international freight to
pounds resulting in a value on a pounds and kilogram basis, Commerce agreed that it
should have calculated international freight on a consistent pounds basis and corrected
the error. See id.
5
   In addition, several other interested parties commenced actions contesting the Final
Results. See An Giang Fisheries Import and Export Joint Stock Company, et al. v. United
States, Court No. 14-00109 (CIT filed May 5, 2014); Catfish Farmers of America, et al. v.
United States, Court No. 14-00113 (CIT filed May 5, 2014); Binh An Seafood Joint Stock
Company v. United States, Court No. 14-00114 (CIT filed May 6, 2014). Defendant has
filed parallel motions in each of the aforementioned cases, none of which are opposed.
Court No. 14-00115                                                                 Page 6



with Zenith Elecs. Corp. v. United States, 884 F.2d 556 (Fed. Cir. 1989) before Commerce

published any amended final results.6

                                        ANALYSIS

              The court has discretion to grant leave for Commerce to amend the Final

Results. See NTN Corp. v. United States, 32 CIT 1283, 1285, 587 F.Supp.2d 1313, 1315

(2008). As in NTN Corp., the court’s decision is guided by the Congressional intent

inherent in 19 U.S.C. § 1675(h) as well as its obligation rooted in the USCIT Rules to

avoid prejudice, undue delay, and expense. Plaintiff argues that here, Commerce’s

proposed revision of the parties’ rates is the result of a methodological choice and not a

ministerial error correction. Thus, Plaintiff argues “granting the Defendant’s motion . . .

would be prejudicial and procedurally unfair.” Pl.’s Opp’n at 5.

              Congress specifically required Commerce to establish procedures for

correcting ministerial errors “within a reasonable time after” administrative review

determinations are made. 19 U.S.C. § 1675(h). Commerce promulgated procedures

implementing this directive. See 19 C.F.R. § 351.224 (2014).7 Similar to the statute, the




6
   VASEP also filed a consent motion for preliminary injunction on May 27, 2014 which the
court granted in an order dated the same day. See Consent Mot. Prelim. Inj., May 27,
2014, ECF No. 10; Order, May 27, 2014, ECF No. 11 (“Order I”). Thus, unliquidated
entries of subject merchandise covered by the ninth administrative review are currently
enjoined from being liquidated pending a final and conclusive court decision in this
litigation. Additionally, Defendant filed a consent motion to suspend the Defendant’s
obligation to file the administrative record in this action until the pending motion was
resolved which the court also granted. See Def.’s Consent Mot. Suspend Obl. File Admin.
R., June 20, 2014, ECF No. 26; Order, June 20, 2014, ECF No. 27 (“Order II”).
7
   Further citations to the Code of Federal Regulations are to the 2014 edition.
Court No. 14-00115                                                                      Page 7



regulations define a ministerial error as “an error in addition, subtraction, or other

arithmetic function, clerical error resulting from inaccurate copying, duplication, or the like,

and any other similar type of unintentional error which the Secretary considers

ministerial.” 19 C.F.R. § 351.224(f). The regulations also provide opportunities for the

parties to comment on ministerial errors. See 19 C.F.R. § 351.224(c). Thus, Congress

has expressed a clear intent for Commerce to correct ministerial errors which Commerce

has accomplished through its regulations.

              Initially, Plaintiff argues that Commerce’s proposed corrections are not

ministerial errors. As a result of Commerce’s proposed corrections, Commerce would

adjust the rate for Vinh Hoan to 0.00 USD/kg and for separate rate respondents to 1.20

USD/kg. See Pl.’s Opp’n at 4. Rather than attacking the correction Commerce made

that triggers these rate adjustments, Plaintiff argues that by adjusting the rates for

separate rate respondents from 0.42 USD/kg to 1.20 USD/kg Commerce made a

methodological choice. As discussed above, in the Final Results, Commerce relied on

its practice of following the all-others rate statute for investigations to calculate the rate

for separate rate respondents. In the unpublished amended final results, Vinh Hoan’s

rate changed from 0.03 USD/kg to 0.00 USD/kg as a result of the ministerial error

correction. Commerce then, once again, applied the same practice following the same

section of the statute to adjust the rate for separate rate respondents. Plaintiff’s argument

that this was a methodological choice falls flat. Commerce continued applying the exact

same methodology that it used for calculating rates for separate rate respondents in the
Court No. 14-00115                                                                  Page 8



Final Results. Thus, the court finds that Commerce’s proposed corrections are ministerial

and granting Defendant’s motion would further Congress’s intent of correcting ministerial

errors in a reasonable time after final determinations are issued.

              Next, the court considers whether granting Defendant’s motion will

prejudice any of the parties. The court finds that granting the motion will not prejudice

any of the parties because no party will forgo any procedures to which it normally would

be entitled. Plaintiff will have the opportunity to raise any challenges to the amended rate

after the amended final results are published.       Additionally, Defendant-Intervenors,

Catfish Farmers of America, et al., who do not oppose this motion, will have the

opportunity to contest Vinh Hoan’s margin in Catfish Farmers of America, et al. v. United

States, Court No. 14-00113 (CIT filed May 5, 2014). Finally, denying Defendant’s motion

would be unfair to the mandatory respondents, Plaintiff-Intervenors, who timely filed

ministerial error allegations and would not have the opportunity to have those corrected

until a court ordered remand at another point in the proceedings.

              Next, the court considers whether granting Defendant’s motion will cause

any undue delay or expense. On June 20, 2014, the court granted Defendant’s consent

motion suspending Defendant’s obligation to file the administrative record. See Order II

at 3. The order provides that Commerce shall file the administrative record either forty

days from the date the court grants Defendant’s Motions for Leave to Publish Amend

Final Results or ten days from the date the court denies the motions. See id. Moreover,

it may be that some parties will need to amend their complaints in this action or one of
Court No. 14-00115                                                                     Page 9



the related actions after the amended results are published. This thirty day delay and

added cost of amending complaints is a cost that the court must consider.8 However,

granting Defendant’s motion may also save time by avoiding an unnecessary remand.

Additionally, the added cost of amending a complaint will be counterbalanced by avoiding

unnecessary litigation of the issues that will be corrected in the amended Final Results.

Certainly the delay and costs do not outweigh the concerns the court has discussed

above. Finally, the court will provide all plaintiffs to this action and the related actions

leave to file amended summonses and amended complaints pursuant to USCIT Rules

3(e) and 15(a) without having to pay the fees for filing a new case.

              Plaintiff also argues that Commerce’s decision to apply the 1.20 USD/kg

rate to separate rate respondents was not supported by substantial evidence and was

contrary to law. The court will not address the merits of this issue at this time. Plaintiff in

this action and the plaintiffs in all the related cases are being granted leave to amend their

summonses and complaints. The parties will have the opportunity to address this issue

on the merits in their USCIT Rule 56.2 motions.

                               CONCLUSION AND ORDER

              Accordingly, upon consideration of Defendant’s motion, Plaintiff’s

opposition thereto, and all papers and proceedings herein, and upon due deliberation, it

is hereby:




8
  The delay is only thirty days because Commerce has ten days to file the administrative
record if the court denies the motion but will have forty days if the court grants the motion.
Court No. 14-00115                                                               Page 10



          ORDERED that Defendant’s Motion for Leave to Publish Amended Final Results

is granted, it is further

          ORDERED that the Department of Commerce shall file the administrative record

in accordance with this court’s order dated June 20, 2014, listed at ECF No. 27, and it is

further

          ORDERED that Plaintiff is granted leave to amend its summons and complaint

pursuant to USCIT Rule 3(e) and USCIT Rule 15(a) following the publication of the

amended final results, and it is further

          ORDERED that the injunction entered by the Court by the order dated May 27,

2014, listed at ECF No. 11, remains in effect according to the terms of that order.



                                                _ /s/ Claire R. Kelly__
                                                Claire R. Kelly, Judge


Dated: June 26, 2014
       New York, NY